Citation Nr: 1711258	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-38 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an extraschedular rating based upon the collective impact of multiple service-connected disabilities.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability, including on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service from December 1980 to December 1984.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to testify at a Board hearing in 2003, but he failed to appear for it, and did not provide an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

There is an extensive procedural history, including a 2013 appeal to the Court of Appeals for Veterans Claims (Court) with October 2014 Joint Motion for Partial Remand issued, regarding matters that the Board has since reviewed again and decided.  The last Board decision in this case, from September 2016, granted increased rating to 40 percent for degenerative disc disease (DDD) of lumbar spine; and denied service connection for hepatitis C, and increase for bilateral hearing loss, varicose veins left lower extremity, and radiculopathy right lower extremity.  The Board then remanded claims for extraschedular disability rating and TDIU on extraschedular grounds, the claims indicated on the title page.  

The appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its prior September 2016 decision and remand, the Board directed that the claim for an extraschedular disability rating due to multiple service-connected disabilities (under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014)), and TDIU claim on extraschedular basis, were to be referred to the Director of Compensation Service (Director) for consideration and advisory opinion.  However, the TDIU claim was the only claim the AOJ referred.  The independent claim for an extraschedular rating based upon the collective impact of multiple service-connected disabilities also was not addressed in the October 2016 Supplemental Statement of the Case (SSOC), which was limited to the TDIU.  The matter of an extraschedular rating must be again remanded for the proper agency referral and in compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran is entitled to compliance with remand directives, and the Board commits error, as a matter of law, in failing to ensure compliance).
 
Accordingly, the case is REMANDED for the following action:

1. The AOJ must refer to the case to the Director of the Compensation Service the issue of entitlement to an extraschedular rating as to combined impact of the Veteran's multiple service-connected disabilities, under 38 C.F.R. § 3.321(b)(1) (2016) and Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  

If there has been an intervening change in the overall disability picture since October 2016 advisory opinion (a recently adjudicated service-connected disability; or increased rating for service-connected disability), also request an addendum opinion from the Director regarding the merits of the TDIU claim on extraschedular grounds.  

2. Thereafter, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

